

Exhibit 10.1
AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDED AND
RESTATED GUARANTY AND SECURITY AGREEMENT
AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDED AND
RESTATED GUARANTY AND SECURITY AGREEMENT (this “Amendment”), dated as of July 8,
2016, among ENPHASE ENERGY, INC., a Delaware corporation (“Borrower”), the
lenders identified on the signature pages hereto (together with their respective
successors and assigns, each individually a “Lender” and collectively, the
“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”), and is made with reference to that certain
Amended and Restated Credit Agreement, dated as of December 18, 2015 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”), by and among Borrower, the Lenders and
Agent. Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement.
RECITALS
WHEREAS, Agent, the Lenders and Borrower have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and provided and may hereafter make and provide loans, advances and other
financial accommodations to Borrower as set forth in the Credit Agreement and
the other agreements, documents and instruments referred to therein or any time
executed and/or delivered in connection therewith or related thereto;
WHEREAS, Tennenbaum Special Situations Fund IX, LLC, a Delaware limited
liability company, Tennenbaum Special Situations IX-A, LLC., a Delaware limited
liability company, Tennenbaum Special Situations IX-O, L.P., a Cayman Islands
limited partnership, and Tennenbaum Special Situations IX-C, L.P., a Cayman
Islands limited partnership (collectively, the “Term Lenders”), Obsidian Agency
Services, Inc., a California corporation as agent for the Term Lenders (in such
capacity, together with its successors and assigns in such capacity, “Term Loan
Agent”), and Borrower are concurrently herewith entering into a Loan and
Security Agreement, dated as of July 8, 2016 (the “Term Loan Agreement”), and
certain related agreements, documents and instruments (collectively with the
Term Loan Agreement, the “Term Loan Documents”), pursuant to which Term Lenders
will make term loans to Borrower in an aggregate original principal amount of up
to $25,000,000, secured by liens on substantially all of the assets of Borrower;
WHEREAS, Term Loan Agent and Agent are concurrently herewith entering into an
Intercreditor Agreement, dated as of July 8, 2016 (the “Intercreditor
Agreement”), as acknowledged and agreed upon by Borrower, to establish their
relative payment, lien and enforcement rights and priorities with respect to
Borrower and the assets of Borrower;


BN 20937459v8

--------------------------------------------------------------------------------




WHEREAS, Borrower has requested that Agent and the Lenders make certain
amendments to the Credit Agreement and the Guaranty and Security Agreement, and
Agent and the Lenders are willing to make such amendments, subject to the terms
and conditions set forth herein; and
WHEREAS, by this Amendment, Borrower, Agent and the Lenders desire and intend to
evidence such amendments.
NOW, THEREFORE, in consideration of the foregoing, and the respective agreements
and covenants contained herein, the parties hereto agree as follows:
Section 1.
AMENDMENTS TO THE CREDIT AGREEMENT AND THE GUARANTY AND SECURITY AGREEMENT

A.    Section 4.14 of the Credit Agreement is hereby amended to read as follows:
4.14    Indebtedness. Set forth on Schedule 4.14 of the Disclosure Letter is a
true and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Amendment No. 1 Effective Date
that is to remain outstanding immediately after giving effect to the closing
hereunder on the Amendment No. 1 Effective Date and such Schedule accurately
sets forth the aggregate principal amount of such Indebtedness as of the
Amendment No. 1 Effective Date.
B.    Section 5.15 of the Credit Agreement is hereby amended to read as follows:
5.15 Location of Inventory. Borrower will, and will cause each of the other Loan
Parties to keep (i) its and their Inventory, to the extent located within the
United States, only at the Flextronics Facility and the locations identified on
Schedule 4.24 of the Disclosure Letter, in each case subject to a bailee
agreement in form and substance satisfactory to Agent; provided that Borrower
and the other Loan Parties may keep up to $50,000 of Inventory in the aggregate
at any time at other locations located within the United States; provided
further that up to $3,000,000 of Inventory may be transferred by Borrower to an
international Flextronics location or to an Expeditors International Pty Ltd.
location for the sale of such Inventory by a Subsidiary of Borrower organized
outside of the United States in the ordinary course of business and (ii) its and
their chief executive offices only at the locations identified on Schedule 7 of
the Guaranty and Security Agreement; provided, that Borrower may amend Schedule
4.24 of the Disclosure Letter or Schedule 7 of the Guaranty and Security
Agreement so long as such amendment occurs by written notice to Agent not less
than 15 days prior to the date on which such Inventory is moved to such new
location or such chief executive office is relocated and so long as such new
location is within the continental





--------------------------------------------------------------------------------




United States and such chief executive office is relocated within the
continental United States; provided further that Borrower may maintain (A) (i)
test equipment, (ii) up to $3,000,000 at any one time of raw materials and (iii)
other Equipment, in each case in transit from Borrower’s suppliers to the
Flextronics Facility and (B) test equipment and other Equipment disposed of in
accordance with clause (p) of the definition of Permitted Dispositions and
re-acquired in accordance with clause (s) of the definition of “Permitted
Investments”, at any Flextronics facility in Mexico or the People’s Republic of
China.
C.    Section 6.7 of the Credit Agreement is hereby amended by deleting the
“and” at the end of clause (f), deleting the “.” at the end of clause (g) and
replacing it with “, and”, and adding new clause (h) immediately following
clause (g), to read as follows:
(h) Borrower and its Subsidiaries may make scheduled payments of interest, fees,
and principal with respect to Indebtedness under the Term Loan Facility to the
extent permitted by the Intercreditor Agreement.
D.    The first sentence of Section 7 of the Credit Agreement is hereby amended
by replacing “10% of the Maximum Revolver Amount” with “25% of the Maximum
Revolver Amount”.
E.    Clause (a) of Section 8.6 of the Credit Agreement is hereby amended to
read as follows:
(a) (i) the occurrence of an “Event of Default” as that term is defined under
the Term Loan Facility, and any breach or default thereunder, whether or not
declared (but after taking into account any applicable cure period provided in
such agreement) or (ii) a default occurs in one or more agreements to which a
Loan Party or any of its Subsidiaries is a party with one or more third Persons
relative to a Loan Party’s or any of its Subsidiaries’ Indebtedness involving an
aggregate amount of $750,000 or more, and such default results in a right by
such third Person, irrespective of whether exercised, to accelerate the maturity
of such Loan Party’s or its Subsidiary’s obligations thereunder, or
F.    The definition of “Change in Control” set forth in Schedule 1.1 of the
Credit Agreement is hereby amended to read as follows:
“Change of Control” means that:
(a)    any Person or two or more Persons acting in concert, shall have acquired
beneficial ownership, directly or indirectly, of Equity





--------------------------------------------------------------------------------




Interests of Borrower (or other securities convertible into such Equity
Interests) representing 40% or more of the combined voting power of all Equity
Interests of Borrower entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the Board of Directors of
Borrower;
(b)    Borrower fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party, other than as a result of (i) a
Permitted Disposition or (ii) Permitted Acquisitions or Permitted Investments
resulting in Borrower owning more than 50% of the Equity Interests of an entity,
but less than 100% of the Equity Interests of such entity; or
(c) the occurrence of any “Change of Control” or similar term as defined in the
Term Loan Facility, or any successor facilities thereto.
G.    Clause (b) of the definition of “Permitted Indebtedness” set forth in
Schedule 1.1 of the Credit Agreement is hereby amended to read as follows:
(b)     (i) Indebtedness set forth on Schedule 4.14 of the Disclosure Letter and
any Refinancing Indebtedness in respect of such Indebtedness, and (ii)
Indebtedness under the Term Loan Facility, as in effect on the Amendment No. 1
Effective Date, and subject to the Intercreditor Agreement at all times,
H.    Clause (d) of the definition of “Permitted Liens” set forth in Schedule
1.1 of the Credit Agreement is hereby amended to read as follows:
(d)    (i) Liens set forth on Schedule P-2 of the Disclosure Letter; provided,
that to qualify as a Permitted Lien, any such Lien described on Schedule P-2 of
the Disclosure Letter shall only secure the Indebtedness that it secures on the
Amendment No. 1 Effective Date and any Refinancing Indebtedness in respect
thereof, and (ii) Liens in favor of Obsidian, to secure the Indebtedness under
the Term Loan Facility, subject to the Intercreditor Agreement at all times,
I.    The definition of “Refinancing Indebtedness” set forth in Schedule 1.1 of
the Credit Agreement is hereby amended by deleting the “and” at the end of
clause (d), deleting the “.” at the end of clause (e) and replacing it with “,
and”, and adding new clause (f) immediately following clause (e), to read as
follows:
(f)    in the case of the Term Loan Facility, such refinancing, restructuring,
renewal or extension shall be subject to the Borrower entering into a new
facility and documentation on terms acceptable to Agent, including, without
limitation, the maturity date of any new





--------------------------------------------------------------------------------




facility being at least 6 months after the Maturity Date and subject to an
intercreditor agreement acceptable to Agent.
J.    Schedule 1.1 (Definitions) to the Credit Agreement is hereby amended by
inserting the following defined terms in alphabetical order:
“Amendment No. 1” means that certain Amendment No. 1 to Amended and Restated
Credit Agreement, dated as of July 8, 2016, by and among Borrower, the Lenders
party thereto and Agent.
“Amendment No. 1 Effective Date” has the meaning specified therefor in Amendment
No. 1.
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of July 8, 2016, between Agent and Obsidian, as acknowledged and agreed to by
Borrower, as such agreement may be amended, supplemented, or otherwise modified
from time to time.
“Obsidian” means Obsidian Agency Services, Inc., a California corporation.
“Term Loan Facility” means that certain Loan and Security Agreement, dated as of
July 8, 2016, between Borrower, on the one hand, and Tennenbaum Special
Situations Fund IX, LLC, a Delaware limited liability company, Tennenbaum
Special Situations IX-A, LLC., a Delaware limited liability company, Tennenbaum
Special Situations IX-O, L.P., a Cayman Islands limited partnership, and
Tennenbaum Special Situations IX-C, L.P., a Cayman Islands limited partnership,
collectively as the term lenders, and Obsidian, as agent for the term lenders,
on the other hand, as such agreement may be amended, supplemented, or otherwise
modified from time to time.
K.    Schedule 5.1 (Financial Statements, Reports, Certificates) to the Credit
Agreement is hereby amended by amending the row containing item (i) to read as
follows:
promptly, but in any event within 5 days after Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default, including
any default under the Term Loan Facility,
(i) Notice of such event or condition (together, in the case of a Default or
Event of Default arising out of a default under the Term Loan Facility, with a
copy of any notices of such default received by Borrower) and a statement of the
curative action that Borrower proposes to take with respect thereto.






--------------------------------------------------------------------------------




L.    The last paragraph of Section 3 of the Guaranty and Security Agreement,
containing the exclusions from the definition of “Collateral”, is hereby amended
by deleting clause (i) therefrom and replacing it with the following:
(i) Grantor’s Intellectual Property and Intellectual Property Licenses;
provided, however, that (x) the Collateral shall include all Accounts and
General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property or Intellectual Property Licenses (the “Rights to
Payment”); and (y) if a judicial authority (including a court in an Insolvency
Proceeding) holds that a security interest in Grantor’s Intellectual Property or
Intellectual Property Licenses is necessary to have a security interest in the
Rights to Payment, then the Collateral shall automatically, and effective as of
the date of this Agreement, include the Intellectual Property to the extent
necessary to permit perfection of Agent’s Liens in the Rights of Payment;
Section 2.
CONDITIONS PRECEDENT

This Amendment shall become effective on the first date upon which each of the
following conditions precedent has been waived or satisfied in a manner
satisfactory to Agent (such date being the “Amendment No. 1 Effective Date”):
(i)    Agent shall have received this Amendment, duly authorized, executed and
delivered by Borrower, Agent and the Lenders (the Credit Agreement, Exhibits and
Schedules thereto as so amended by this Amendment being referred to herein as
the “Amended Credit Agreement”, the Guaranty and Security Agreement, Exhibits
and Schedules thereto as so amended by this Amendment being referred to herein
as the “Amended Guaranty and Security Agreement”, and the Amended Credit
Agreement and the Amended Guaranty and Security Agreement being referred to
herein, collectively, as the “Amended Loan Documents”);
(ii)    Agent shall have received a duly executed copy of the Intercreditor
Agreement;
(iii)    Agent shall have received duly executed copies of the Term Loan
Documents;
(iv)    on the date of this Amendment and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, nor shall
either result from the entry into this Amendment;
(v)    the representations and warranties contained in Section 3 of this
Amendment shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment and on the Amendment No. 1
Effective Date (except, in each case, to the extent that such representations
and warranties relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material





--------------------------------------------------------------------------------




respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of such earlier date);
(vi)    Agent shall have received an amendment fee of $50,000, which fee shall
be for the ratable benefit of the Lenders and shall be fully earned and
non-refundable when paid; and
(vii)    Borrower shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Amendment (to the extent
incurred on or prior to the Amendment No. 1 Effective Date).
Section 3.
BORROWER’S REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to the Lender Group the following (which
shall survive execution and delivery of this Amendment), the truth and accuracy
of which representations and warranties are a continuing condition of the making
of Revolving Loans and providing Letters of Credit to Borrower:
A.    Due Organization. Borrower (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Effect, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, and, with respect to
the Borrower, to enter into this Amendment and to carry out the transactions
contemplated by the Amended Loan Documents.
B.    Binding Obligations. This Amendment, when duly executed and delivered by
Borrower, will be the legally valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.
C.    Due Authorization; No Conflict.
(i)    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of the Amended Loan Documents have been duly authorized
by all necessary action on the part of Borrower.
(ii)    The execution and delivery by Borrower of this Amendment, and the
performance by Borrower of the Amended Loan Documents do not and will not (a)
violate any material provision of federal, state, or local law or regulation
applicable to Borrower or its Subsidiaries, the Governing Documents of Borrower
or its Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on Borrower or its Subsidiaries, (b) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material agreement of Borrower or its Subsidiaries
where any such conflict, breach or default could individually or in the
aggregate reasonably be expected to have a Material Adverse





--------------------------------------------------------------------------------




Effect, (c) result in or require the creation or imposition of any Lien of any
nature whatsoever upon any assets of Borrower or its Subsidiaries, other than
Permitted Liens, or (d) require any approval of any holder of Equity Interests
of Borrower or any approval or consent of any Person under any material
agreement of Borrower, other than consents or approvals that have been obtained
and that are still in force and effect and except, in the case of material
agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
D.    Governmental Consents. The execution and delivery by Borrower of this
Amendment, and the performance by Borrower of the Amended Loan Documents and the
consummation of the transactions contemplated hereby do not and will not require
any registration with, consent, or approval of, or notice to, or other action
with or by, any Governmental Authority, other than registrations, consents,
approvals, notices, or other actions that (i) have been obtained and that are
still in force and effect or (ii) the failure of which to obtain or perform
could not reasonably be expected to result in a Material Adverse Effect.
E.    Incorporation of Representations and Warranties. The representations and
warranties of the Loan Parties contained in the Amended Credit Agreement, The
Amended Guaranty and Security Agreement, and the other Loan Documents are true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the Amendment No. 1 Effective Date as though made on and as the date hereof
(except to the extent such representations and warranties specifically relate to
an earlier date).
F.    No Default. No event has occurred and is continuing or will result from
the consummation of the transactions contemplated by this Amendment that would
constitute a Default or an Event of Default.
Section 4.
MISCELLANEOUS

A.    Effect of this Amendment.
(i)    On and after the Amendment No. 1 Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Credit Agreement, and each reference in the Guaranty and Security
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Guaranty and Security Agreement, and each reference in
the other Loan Documents to the “Guaranty and Security Agreement”, “thereunder”,
“thereof” or words of like import referring to the Guaranty and Security
Agreement shall mean and be a reference to the Amended Guaranty and Security
Agreement,
(ii)    Except as expressly amended pursuant hereto, no other changes, waiver or
modifications to the Loan Documents are intended or implied, and in all other
respects the Loan Documents are hereby specifically ratified and confirmed by
all parties hereto as of the date hereof.





--------------------------------------------------------------------------------




To the extent that any provision of the Credit Agreement, the Guaranty and
Security Agreement, or any of the other Loan Documents are inconsistent with the
provisions of this Amendment, the provisions of this Amendment shall control.
B.    Further Assurances. The Loan Parties shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes hereof.
C.    Governing Law. The validity of this Amendment, the construction,
interpretation and enforcement hereof, and the rights of the parties hereto with
respect to all matters arising hereunder or related thereto shall be determined
under, governed by, and construed in accordance with the laws of the State of
California.
D.    Binding Effect. This Amendment shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto.
E.    Counterparts; Electronic Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission (including .pdf format)
shall be equally as effective as delivery of an original executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
by telefacsimile or other electronic method of transmission (including .pdf
format) also shall deliver an original executed counterpart of this Amendment
but the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


 
 
BORROWER:
 
 
 
 
 
ENPHASE ENERGY, INC.
 
 
a Delaware corporation
 
 
 
 
By:
/s/ Paul Nahi
 
Name:
Paul Nahi
 
Title:
President and CEO



[Signatures continued on next page.]






Amendment No. 1 to Amended and Restated Credit Agreement
and Amended and Restated Guaranty and Security Agreement

--------------------------------------------------------------------------------




 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Agent
and sole Lender
 
 
 
 
By:
/s/ Sylvia S. Tran
 
Name:
Sylvia S. Tran
 
Title:
Vice President







Amendment No. 1 to Amended and Restated Credit Agreement
and Amended and Restated Guaranty and Security Agreement